Title: From Thomas Jefferson to John Ponsonby, 14 July 1802
From: Jefferson, Thomas
To: Ponsonby, John


          
            Sir
            Washington July 14. 1802.
          
          I am to thank you for the specimens of waterproof cotton and cloth which you were so good as to send me. the former was new to me. I had before recieved as much of the cloth as made me a great coat, which I have so fully tried as to be satisfied it is water proof except at the seams. I shall be glad when such supplies come over as will enable us to get our common clothes of them: & should suppose they would sell very readily. the silk must be valuable for summer great coats. perhaps the best thing would be for the company to send a person to perform the operation here. I had also recieved some of the water proof paper, & recommended to the Secretary at war to import a quantity for cartridges.	Accept my respects & best wishes.
          
            Th: Jefferson
          
        